Title: To John Adams from Increase Sumner, 18 August 1798
From: Sumner, Increase
To: Adams, John



Dear Sir
Roxbury 18 August 1798

I have just recd. the inclosed papers from Mr Justice Hill a respectable Magistrate in the County of Lincoln, & I do myself the honor to transmit them to Your Excellency, by Capt. Roger, the Bearer, that you might be able to make further inquiry into the business, if it should be thought necessary.
The infernal plot mentioned in the papers appeared to me, at first, so impracticable and absurd that I felt but little inclination to pay much attention to it. but contemplating the Subject more fully, and knowing the restless, wicked disposition of the enemies of our Government, I thought best, immediately to forward the papers for your consideration: especially, as Blair the person who made oath to the facts, stated in his Lesso is considered by Capt. Rogers as a Man of good Character & undoubted Veracity—Capt. Rogers says Glair informed him, that he received the paper referred to in his Affidavit from the hands of the noted General Clark, as part of his general orders to all true Jacobins in the district of Maine. The whole plan seems to have been built upon a French invasion. In this, they are disappointed for the present, but their sending Fitzgerald into the Eastern Country, with the papers mentioned, to some suspicious Characters, affords pretty strong evidence, that the Villains are still brooding mischief. It is scarcely a month since Blair saw him there, possessed of the papers which he alludes to in his testimony, & Capt. Roger thinks it probable, he is yet in some one of the lower Counties—Rakley, Odee, Cavenough, Cotchal, Powers & Ryan, I understand, live at, or near Wisscassett; would it not be adviseable for Justice Hill, by some address to procure further evidence, if possible from some of them, in order to strengthen Blair’s testimony? they are not considered as yet deep in the plot, and may not be intirely, on their guard, or otherwise, might be prevailed on to give a fair testimony on a promise of indemnity—I submit it to your Excellency’s better Judgment, whether Measures ought not to be taken, for the apprehension of General Clark, and Fitzgerald, for Sedition at least, and if another Witness, should come forward against them, for Treason.
The Bearer is waiting and I have only time to add, my best wishes for your health & happiness, and have the honor to be your Excellency Obedt. and very hum. Servt.

Increase SumnerMrs. Sumner joins me in best respects to Mrs. Adams and begs to be informed whether she has recovered from her late illness.
